1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                           UNITED STATES DISTRICT COURT
17

18                                                   DISTRICT OF NEVADA

19   JAMES HITCHCOCK,                                                     Case No.: 2:18-cv-01653-APG-NJK
20                       Plaintiff,
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22                                      EXPERIAN INFORMATION
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES SOLUTIONS, INC.
     LLC; and NATIONSTAR MORTGAGE LLC,
24                                      [SECOND REQUEST]
                 Defendants.
25

26

27   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. [SECOND REQUEST] - 1
28
     C:\Users\JP014036\Desktop\James Hitchcock Second Joint Motion Regarding Dismissal of Experian Experian Edits 5.10.19 (SP) (002) (KN)
     (002).docx
1              Plaintiff, James Hitchcock (“Plaintiff”) and Defendant Experian Information Solutions, Inc.
2
     (“Experian”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Experian (45) forty-five days:
4
               1.        The Parties settled this matter on January 29, 2019.
5

6              2.        Over the past few months, the Parties have been fine-tuning the language of the

7                        Settlement Agreement, as well as addressing other issues surrounding the
8
                         settlement. However, all outstanding issues have been resolved.
9
               3.        The Parties have finalized the language in the Settlement Agreement.
10
               4.        The Parties request an extension of forty-five days to file their Stipulation of Dismissal
11

12                       of Experian to allow the Parties additional time to finish finalizing and to execute the

13                       Settlement Agreement.
14

15

16

17

18

19

20

21

22

23

24
     ///
25

26

27   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. [SECOND REQUEST] - 2
28
     C:\Users\JP014036\Desktop\James Hitchcock Second Joint Motion Regarding Dismissal of Experian Experian Edits 5.10.19 (SP) (002) (KN)
     (002).docx
1              5.        Plaintiff agrees to file the Stipulation of Dismissal of Experian no later than June
2
                         24, 2019.
3

4         DATED May 10, 2019.
      KNEPPER & CLARK LLC                                                 NAYLOR & BRASTER
5

6
      /s/ Shaina R. Plaksin                                               /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                                            Jennifer L. Braster, Esq.
7     Nevada Bar No. 12796                                                Nevada Bar No. 9982
      Miles N. Clark, Esq.                                                Andrew J. Sharples, Esq.
8     Nevada Bar No. 13848                                                Nevada Bar No. 12866
9     Shaina R. Plaksin, Esq.                                             1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                                                Las Vegas, NV 89145
10    Email: matthew.knepper@knepperclark.com                             Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com                                 Email: asharples@nblawnv.com
11    Email: shaina.plaksin@knepperclark.com
                                                                          JONES DAY
12                                                                        Katherine A. Neben, Esq.
      HAINES & KRIEGER
                                                                          3161 Michelson Drive
13    David H. Krieger, Esq.                                              Irvine, CA 92612
      Nevada Bar No. 9086                                                 Email: kneben@jonesday.com
14    8985 S. Eastern Avenue, Suite 350
15    Henderson, NV 89123                                                 Counsel for Defendant
      dkrieger@hainesandkrieger.com                                       Experian Information Solutions, Inc.
16    Counsel for Plaintiff
17
                                                        ORDER GRANTING
18

19
       EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF

20                                 EXPERIAN INFORMATION SOLUTIONS, INC.

21             IT IS SO ORDERED.

22             _________________________________________
               UNITED STATES MAGISTRATE JUDGE
23
               DATED this ____
                           13 day of _________
                                      May      2019.
24

25

26

27   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. [SECOND REQUEST] - 3
28
     C:\Users\JP014036\Desktop\James Hitchcock Second Joint Motion Regarding Dismissal of Experian Experian Edits 5.10.19 (SP) (002) (KN)
     (002).docx
